Citation Nr: 1739339	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1976 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a VA Decision Review Officer at an October 2008 hearing conducted at the RO.  A transcript of the hearing is of record.  He requested a Board hearing, which was scheduled to be held in June 2011.  However, he failed to appear for that hearing and has not indicated he had good cause for the failure to appear, so his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).  

The Board has previously remanded this case, most recently in March 2017.  The Board finds that the RO did not substantially comply with the remand instructions.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the March 2017 remand.  Simply stated, the RO failed to comply with any of the March 2017 remand instructions or issue an SSOC.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as the RO failed to complete the requested development.  Therefore, another remand is required.  Stegall, supra.

Furthermore, additional evidence pertinent to the issue on appeal was received after the most recent, 2016 SSOC.  See VA vocational rehabilitation records received in August 2017; see also August 2017 VA psychiatrist's letter regarding competency.  In a memorandum received in August 2017, the Veteran's representative expressly declined to waive AOJ review of such evidence.  Therefore, a remand is also required for that reason.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from April 2013 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Prepare a memorandum for the record identifying the source of the "definitive finding of incompetency by a physician" as discussed in the June 2016 SSOC.

3. Then, schedule the Veteran for a psychiatric examination with an examiner other than the one who conducted the December 2012 and July 2015 examinations to address the Veteran's competency to manage his VA benefits payments.  The entire claims file must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated tests should be accomplished and all clinical findings reported in detail.

Based on the results of the examination and the review of the Veteran's history, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.  NOTE: If the examiner determines the Veteran is incompetent to handle disbursement of VA funds, such a finding must be definitive in nature.

In making this determination, the examiner is asked to specifically address the Veteran's psychiatric history and VA treatment records detailing the Veteran's financial matters and progress since a fiduciary was appointed.

The examiner should offer a complete rationale for any conclusions reached.

4. Then, the Veterans Service Center Manager (VSCM) should review the evidentiary record and determine whether additional evidence of the appellant's "social, economic and industrial adjustment" is required in order to determine the appellant's competency for VA purposes.  If so, the VSCM should develop this information pursuant to 38 C.F.R. § 3.353(b)(2).  If not, the VSCM should, by memorandum to be incorporated into the claims file, set forth the prior participation of the VSCM, Adjudication Officer, or VSO of jurisdiction in the development of the current evidentiary record in satisfaction of the requirements of 38 C.F.R. § 3.353(b)(2).

5. After all indicated development has been completed, then, the VSCM should determine whether the evidence indicates that the appellant may be capable of administering VA funds payable to him without limitation; and, if so, refer that evidence to the rating agency with a statement of his or her findings, as set forth in 38 C.F.R. § 3.353(b)(3).

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




